DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a mechanical reduction gearing including an input shaft with a sun gear, a planet carrier with an output shaft and at least one planet shaft, at least one cam positioned around the planet shaft and including two eccentric portions, at least one planet gear, a peripheral ring gear, and at least one toothed wheel, wherein the at least one planet shaft is rotatably mounted relative to the planet carrier, the at least one cam is rotatably mounted relative to the associated planet shaft, and the at least one cam includes a concentric first portion with the at least one planet gear being distinct from and rotatably coupled to the first portion, as required by claim 1.
Merritt is typical of the prior art in having a planet shaft monolithically formed with the cams, and a planet attached to the shaft.  As such, Merritt does not teach the cam being rotatably mounted relative to the planet shaft.  Rovinelli discloses a cam and planet gear formed “in a single body” that is rotatably mounted relative to an associated planet shaft, but does not teach the planet shaft being rotatably mounted relative to the planet carrier.  Merritt does not teach making the planet shaft of Rovinelli, which does not include the planet gear or cams, rotatably mounted, since the purpose of the rotatable mounting of Merritt is to make the planet gear and cams rotatably mounted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659